Title: To Benjamin Franklin from James Parker, 14 January 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge, Jan. 14. 1765.
In Hopes you have received a Letter from me since your Leaving us, which I sent inclosed in one to Mr. Strahan, from New York, per a Merchant Ship, I now attempt a Second to you: I therein told you, I had taken Dunlap’s Deed to you according to your Instructions, and taken McCleave’s Bond for the Money he proposed on that Score. I was returned from Philadelphia, before your Letter from the Capes came up, wherein you mention McNott’s Affair: I upon the Notice you wrote about it, wrote to Dunlap and McNott: the latter of which informed the other that he had agreed to pay you, and that it would suit him better so to do, that he had wrote to his Agent in England to pay you, and that those Orders were gone home: that however he Mr. McNott agreed to give you a Bond for the Money due, which if paid in England could be afterwards taken up, which Bond he executed and sent to me, so I give Dunlap Credit for it: This I hope will be agreeable to your Instructions or Intentions: The Sum is £48 4s. 10d. payable the first of May next. Mr. Foxcroft is not come up from Virginia yet, tho’ as I was let to understand he would be up about Christmass, and I not having heard from him to the Contrary, I set out the last of the Year to meet him there, but then met a Letter informing he could not come till the Beginning of February, so I returned again. The Winter had seemed middling, till the 25th of December, when a violent Snow Storm happened, and it has been cold ever since, Snow several Times, and once for 48 Hours together about eight Days ago, and the Snow is now on a Level with us a little more than 3 Feet deep, and in some Banks above 6 Feet. Delaware River and Brunswick all close—the Ferry to New-York extremely difficult, the Bay full of Ice. It is thought by most, that from the 25th Decem. to this Day, the Weather has exceeded the hard Winter of 1740. God only knows, whether it will continue so long or not. I fancy it is very bad to the Eastward, no Post having come in for a Fortnight past from that Way. We do the best we can this Way. I am desired to send you the four last Philadelphia News papers, which I do with this: Wish to hear of your safe Arrival. All your Friends of Philadelphia, Burlington, &c. were well: nothing more material since your Departure as I know of, but what the News-papers will inform you of, which being what is needful at this Time, we all join in respectful Complements, and remain Your most obliged Servant
James Parker.
PS. I have wrote to Mr. Strahan, that I hoped you would pay off the Ballance of my Account to him.

 
Addressed: For / Dr. Benjamin Franklin / Craven-Street / London
Endorsed: J. Parker Jan. 1765
